           Case 1:19-cv-00566-SKO Document 25 Filed 04/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN SANTIAGO,                                 Case No. 1:19-cv-00566-SKO (PC)

12                        Plaintiff,                   ORDER GRANTING DEFENDANTS’ EX
                                                       PARTE MOTIONS TO MODIFY ORDER
13             v.                                      SETTING MANDATORY SCHEDULING
                                                       CONFERENCE AND SHORTEN TIME
14    J. CALDWELL, et al.,
                                                       (Docs. 23, 24)
15                        Defendants.
                                                       Scheduling Conference: June 16, 2020
16

17            On April 23, 2020, Defendants’ filed an ex parte motion to modify the Court’s Order
18   Setting Mandatory Scheduling Conference. (Doc. 24.) The scheduling conference is currently set
19   for May 14, 2020. (Doc. 16.) In its order setting the conference, the Court directed the parties to
20   meet and confer at least 20 days prior to the conference, and to file a joint scheduling report one
21   week prior to the conference. (Id. at 2, 3.) As of the date of Defendants’ motion, plaintiff’s
22   counsel has not responded to defense counsel’s multiple attempts to contact them by phone and
23   email to set a time to meet and confer. (Doc. 24-1 at 3, 5-6.)
24            Defendants concurrently filed an ex parte motion to shorten the briefing scheduling for
25   their motion to modify, pursuant to Local Rule 144(e). (Doc. 23.) Defendants have not met and
26   conferred with Plaintiff regarding this motion because, as stated above, plaintiff’s counsel has not
27   responded to defense counsel’s attempts to contact them. (Id. at 3-4.)
28   ///
       Case 1:19-cv-00566-SKO Document 25 Filed 04/29/20 Page 2 of 2


 1            The Court has determined that the pending ex parte motions are suitable for decision on

 2   the papers, pursuant to Local Rule 230(g). Accordingly, the hearing set for May 7, 2020, is

 3   VACATED. The Court GRANTS Defendants’ ex parte motion to shorten time (Doc. 23) and

 4   deems Defendants’ motion to modify (Doc. 24) submitted.

 5            Good cause appearing, the Court GRANTS Defendants’ motion to modify (Doc. 24) and

 6   RESETS the mandatory scheduling conference to June 16, 2020, at 10:15 a.m. All other

 7   deadlines and directives in the Order Setting Mandatory Scheduling Conference (Doc. 16) remain

 8   in effect. Failure to comply with this order will be grounds for the imposition of sanctions on

 9   any and all counsel as well as any party or parties who cause non-compliance therewith.
10
     IT IS SO ORDERED.
11

12   Dated:     April 29, 2020                                   /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
